Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed as modified by the preliminary amendment filed on 04/03/2020. Claims 6, 11, 13, 19, 24 and 26-28 were cancelled. Claims 1-5, 7-10, 12, 14-18, 20-23 and 25 are now pending in the present application.
	
Priority
3.	Receipt is acknowledged of papers submitted (CN 201710982757.9, filed 10/20/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statements filed 09/17/2020 and 01/27/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
5. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
6.	Claims 1-2, 8, 10, 14 are objected to because of the following informalities:

- Regarding claim 1, line 3, the term “and/or” is unclear whether the respective set of recited features are to be interpreted as mutual exclusive or not, and shall give on negative recited claimed limitation; and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. It suggested applicants change into positive term(s). In addition, in claim 1, it needs to be clarified that the method is “performed by” and not “applied to” a User Equipment to remove any ambiguity how the invention is to be performed.

- Same objections’ reason to claim 2, line 2; claim 10, line 9; claim 14, line 5; and in Abstract, line 2; with the term “and/or”.

	- Claim 8 is objected, since the status of the claim is missing (see Preliminary Amendment filed on 04/03/2020).

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7. 	Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by R1-1717473 (“Discussion on beam failure recovery”, 3GPP TSG RAN WG1 Meeting #90 bis, October 9, 2017; cited by the applicants; hereinafter refer as ‘R1-1717473’).

- In regard to claim 1, R1-1717473 discloses for the method of processing beam failure recovery, applied to a User Equipment ‘UE’, which comprises 
controlling a behavior of monitoring a target beam by the UE and/or a behavior of monitoring a Radio Link Monitoring ‘RLM’ process by the UE in the case that a preset condition for beam failure recovery is met (for example see Section 2.4, defines an unsuccessful recovery in Proposal 6 and suggests ways to verify this analysis in Proposal 7 by applying timers or counting attempts. This defines the ‘behaviour’ of the radio link monitoring; and thereby the claimed ‘target beam’ corresponds to the disclosed candidate beam. The successful case is not explicitly discussed); 
declaring a Radio Link Failure ‘RLF’ or receiving data through the target beam (for example see Section 2.4, Proposals 7 and 8 describe both cases, the unsuccessful and the successful recovery. In the first cases RLF is transmitted to the higher layers. In the latter case no indication is sent and implicitly the identified beam is used for continuation of the connection).



	- In regard to claims 2-3 and 15-16, in addition to features recited in base claims (see rationales discussed above), R1-1717473 further discloses for the features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 2.4).

	- Regarding claims 7 and 20, in addition to features recited in base claims (see rationales discussed above), R1-1717473 further discloses for the features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 2.4).

8.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by R1-1710400 (“Beam failure recovery procedure”, 3GPP TSG RAN WG1 Meeting NR Ad-Hoc#2, June 27, 2017; cited by the applicants; hereinafter refer as ‘R1-1710400’).

	- In regard to claims 1 and 14, R1-1710400 discloses for the UE (wherein elements such as ‘processor’, ‘memory’ and ‘program’ are inherently in the UE to perform such designed functions) and method for handling of failure case and successful case of beam recovery. The for example see Section 3).

9.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Lee et al. (U.S. 2021/0136612; hereinafter refer as ‘Lee’).

	- In regard to claims 1 and 14, Lee discloses for the user equipment ‘UE’ (for example see fig. 15; page 8, para 172) and method of processing beam failure recovery, which comprise 
controlling a behavior of monitoring a target beam by the UE and/or a behavior of monitoring a Radio Link Monitoring ‘RLM’ process by the UE in the case that a preset condition for beam failure recovery is met (for example see S710 in fig. 7; page 5, para 116; page 7, paras 145-148 ); 
declaring a Radio Link Failure ‘RLF’ or receiving data through the target beam (for example see S740 in fig. 7; Abstract; page 6, para 133; and thereinafter).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 4-5, 8-10, 12, 17-18, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717473 (“Discussion on beam failure recovery”, 3GPP TSG RAN WG1 Meeting #90 bis, October 9, 2017; cited by the applicants; hereinafter refer as ‘R1-1717473’) in view of Akoum et al. (U.S. 10,952,273; hereinafter ‘Akoum’).
	
	- In regard to claims 4 and 17, in addition to features recited in base claims (see rationales discussed above), R1-1717473 for features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 2.4); but fails to explicitly disclose what Akoum discloses for sending of synch indication to upper layer and start/stop/reset the timer (for example see figs. 2-4; claims 1, 6).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of R1-1717473 to include the teaching of Akoum on sending synch indication to upper layer and start/stop/reset the timer for making RLF decision in the system using multiple beams as disclosed in col. 1, line 18-21.
	 
	- Regarding claims 5 and 18, in addition to features recited in base claims (see rationales discussed above), R1-1717473 further discloses for features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 2.4); but Akoum discloses for consecutive number of synch indication (for example see figs. 2-4; col. 4, line 54 through col. 5, line 5; col. 5, lines 57-65; claims 1, 6).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of R1-1717473 to include the teaching of Akoum on sending synch indication to upper layer and start/stop/reset the timer for making RLF decision in the system using multiple beams as disclosed in col. 1, line 18-21.

	- In regard to claims 8-9 and 21-22, in addition to features recited in base claims (see rationales discussed above), R1-1717473 further discloses for features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 2.4); but fails to explicitly disclose what Akoum discloses for start/stop/reset the timer (for example see figs. 2-4; claims 1, 6).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of R1-1717473 to include the teaching of Akoum on sending synch indication to upper layer and start/stop/reset the timer for making RLF decision in the system using multiple beams as disclosed in col. 1, line 18-21.

	- Regarding claims 10, 12, 23 and 25, in addition to features recited in base claims (see rationales discussed above), R1-1717473 further discloses for features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 2.4); but fails to explicitly disclose what Akoum discloses for sending of synch indication to upper layer and start/stop/reset the timer (for example see figs. 2-4; claims 1, 6).
R1-1717473 to include the teaching of Akoum on sending synch indication to upper layer and start/stop/reset the timer for making RLF decision in the system using multiple beams as disclosed in col. 1, line 18-21.

11. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
da Silva et al. (U.S. 10,743,326), Kim; Jae Heung (U.S. 10,873,866) and Nagaraja et al. (U.S. 10,880,761) are all cited to show system/devices and methods for improving beam/radio link failure/recovery in telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


September 9, 2021